eo SN DBD OT FSF WY LN

So Oo

in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:21-cv-10052-FDS Document 20 Filed 06/03/21 Page 1 of 2

FILED
IN CLERKS OFFICE
Matthew Sandofsky, Esq. -
90 Cana $irdbt! 48 FRIOr}: 91,

Boston, MA 02114
U.S. DISTRICT COURT
DISTRICT OF MASS.

U.S. DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Matthew Sandofsky, individually and on
behalf of all similarly situated individuals.

Lee Case No.:1:21-cv-10052-FDS
Plaintiff,
Vv.

Google, a corporation.

Defendant.

 

MEMO IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION FOR

LEAVE TO FILE REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

If Defendant would like to reply to any claims stated in my Amended Complaint or
related documents, it should do so in an Answer. Defendant has no trouble understanding the
allegations lodged against it and pursues its Motion to Dismiss in bad faith. Providing Defendant
further opportunity to call every statement of fact a threadbare recitation and every legal
argument a legal conclusion will do nothing to advance the interests of justice. I request this

Court deny Defendant’s Motion for Leave and allow this case to advance to its merits.

Dated: June 3, 2021

CWS

—— Plaintiff

 

MEMO IN OPPOSITION TO DEFENDANT'S MOTION FOR LEAVE
l

 
Oo Oo YN DBO UN F&F WD NO KF

NN NO BK KN KO RD RD RD Ree
So nN WDB UV fF YW NY |$ DBD OBO Bn DBD WH FF WD HY KF S&S

 

 

Case 1:21-cv-10052-FDS Document 20 Filed 06/03/21 Page 2 of 2

Matthew Sandofsky

90 Canal Street, 4th Floor
Boston, Ma 02114
(617)817-1785

mls@sandofskylaw.com

MEMO IN OPPOSITION TO DEFENDANT'S MOTION FOR LEAVE
2?

 
